                                                             The Honorable Judge Benjamin A. Settle




                               UNITED STATES DISTRICT COURT
                            WESTERN DIVISION OF WASHINGTON

                                        )
CLINT DIDIER, LISA THOMAS, TIM          )            NO. 3:20-cv-5408
EYMAN, LAWANDA JOY HATCH,               )
DEAN WELLSFRY, PATTY DETRO,             )            DECLARATION OF
and JASON BERNICA, and OTHER            )            S. ROWAN WILSON
NONESSENTIAL WASHINGTONIANS )
SIMILARLY SITUATED,                     )
                                        )
                                        )
                      Plaintiffs,       )
                                        )
JAY INSLEE, in his capacity as Governor )
of the state of Washington,             )
                                        )
                      Defendant,        )
____________________________________)

                           DECLARATION OF S. ROWAN WILSON

       I, S. Rowan Wilson, a plaintiff named in this case, on oath and subject to the laws of perjury

in the state of Washington, being over 18 years of age and competent to testify to the matters set

forth herein, now declare as follows:

       1.      My name is S. Rowan Wilson, and I am an Accountant for US Tech solutions with an

MBA in Finance. At the time of the Inslee Proclamations, I was contracted onsite at Expedia Group

at the rate of $69 per hour or approximately $143K per year not including benefits. Expedia Group

is an American online travel shopping company for consumer and business travel. Its websites,


DECLARATION OF S. ROWAN WILSON                                                       STEPHEN PIDGEON
                                                                                           Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                          1523 132nd Street SE, Suite C350
                                                                                     Everett, Washington 98208
                                                                                  Stephen.pidgeon@comcast.net
                                                                                                   425-347-7513
which are primarily travel fare aggregators and travel metasearch engines, include CarRentals.com,

Expedia.com, HomeAway, Hotels.com, Hotwire.com, Orbitz, Travelocity, trivago, Vrbo and

various cruise companies.

       2.      My contract was projected to last through September of this year, 2020. Expedia is a

wonderful company and an ideal career choice for me; I put myself through school including in other

countries. Hard work has allowed the fortune to travel more than most Americans. Expedia's

flagship headquarters had recently opened when I joined the organization. The campus was still

expanding with daily construction on the green-certified waterfront buildings.

       3.      I have since been laid off from the company due to the actions of the state and in

particular, due to the Proclamations of Jay Inslee, who has all but killed the entire travel industry.

       4.      I was awarded unemployment in April; however payments have been delayed into

non-existent status due to cyber-security measures reportedly due to a “Nigerian hacking scheme.”

Washington was named as the “primary state targeted” in a Secret Service memo warning of a “well-

organized Nigerian fraud ring exploiting the Covid-19 crisis to commit large-scale fraud against

state unemployment insurance programs,” and Employment Security Department (ESD)

Commissioner Suzan LeVine reported that the crafty Nigerians had gotten away with“orders of

magnitude above” the $1.6 million her department lost to fraud.

       5.      I call for a full, truly external third-party audit of the WA ESD system in the state of

Washington in place, well away from the current Washington State Office of Auditor, Pat

McCarthy. There is usually an indication of problems before fraud, embezzlement and “hacking”

are discovered. Smaller amounts are tried. All the cardinal signs of fraud, embezzlement and

misappropriation of funds are present in the state of Washington ESD claims. Furthermore, $44

million was spent on a new upgraded computer software system which was to prevent malfunction

DECLARATION OF S. ROWAN WILSON                                                         STEPHEN PIDGEON
                                                                                             Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                            1523 132nd Street SE, Suite C350
                                                                                       Everett, Washington 98208
                                                                                    Stephen.pidgeon@comcast.net
                                                                                                     425-347-7513
and streamline the processes, however the outcome has resulted in outright theft from we the people

of Washington state, including me, who lost her position as a direct result of the Governor’s Stay

Home – Stay Safe order.

       6.      Due to lack of and incorrect unemployment payments, I'm currently working a

temporary, early morning, lower-leve,l healthcare related position at the rate of $18 per hour,

drawing upon a pre-med history and taking an income deficit of $51 dollars an hour. Neither job

security nor benefits are offered, and I am not working in my trained and preferred vocation of data

finance.

       7.      The current COVID-19 unemployment scheme would be more lucrative if I sat home

and took tacit online classes, applying for more data finance jobs rather than working. However, if I

were to quit or leave the current temporary job, I would not be eligible for unemployment benefits at

my previous level, even given non-payments. Payments further end on July 31, 2020.

       8.      Growing up in the Midwest, the value of work was bred into me. I like working and

contributing to society. Making money helping others also feels good. My ability to do so in my

chosen profession at a job I loved in travel and dealing with mass amounts of data has been ripped

from me, almost entirely illegally by an unjust tyrant.

       9.      Outgoing Governor Jay Inslee further taxes citizens, sitting as arbiter and king over

who may work, travel, have freedom of movement and to open business with patronage.

       10.     The financial impact map put out by Harvard Business School shows incredible

growing business impact on the state of Washington with the Puget sound region area jobs alone

down -10.24%.




DECLARATION OF S. ROWAN WILSON                                                       STEPHEN PIDGEON
                                                                                           Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                          1523 132nd Street SE, Suite C350
                                                                                     Everett, Washington 98208
                                                                                  Stephen.pidgeon@comcast.net
                                                                                                   425-347-7513
        11.     I am not sick and actively strengthening my immune system having had a

tonsillectomy as a child. This is done with vitamins, minerals, proper nutrition, exercise, sunshine

and I am on no pharmaceutical prescriptions though have some medical concerns.

        12.     There is also a substantial impact on my re-employment opportunities, now with

ongoing contact tracing and GPS tracking using Contract Tracing Apps (On Android devices, under

Settings/Google, and on the I-Phone under Settings/Health), and Inslee’s continual shutdowns.

        13.     As of this final writing today, the temporary job at which I have been working has

been shutdown due to a likely false-positive or conflated antibody test of a worker. The entire

facility ceased operations immediately, despite NO ONE’s body temperature scanning above 98’

fahrenheit for over one week. The company will lose millions of dollars with a continual shutdown

and workers shall miss pay. We are further in danger of being illegally mandated to our homes with

masks due to the Governor’s unconstitutional order.

        14.     Government shutdown of “non-essential” business such as the travel industry is

completely without empathy for the human condition, nor does it factor the human cost. The

governor claims that stopping Covid-19 is a high priority, but he ignores domestic violence increases

in our state, the overall death rate, and the effects on children.

        Signed in Snoqualmie, Washington, this 9th day of July 2020.

                                            // S. Rowan Wilson ____________________________
                                                S. Rowan Wilson, Plaintiff




DECLARATION OF S. ROWAN WILSON                                                       STEPHEN PIDGEON
                                                                                           Attorney at Law, P.S.
CASE NO.: 3:20-cv-5408                                                          1523 132nd Street SE, Suite C350
                                                                                     Everett, Washington 98208
                                                                                  Stephen.pidgeon@comcast.net
                                                                                                   425-347-7513
